PER CURIAM.
We have for review the opinion in Smith v. State, 753 So.2d 575 (Fla. 4th DCA 1999), which the district court certified to be in conflict with the opinion of the Third District in McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999), in which the.Third District had, in turn, certified conflict with State v. Cotton, 728 So.2d 251 (Fla. 2d DCA 1998). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We recently quashed the Second District’s decision in Cotton, and approved the First District’s decision in Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999), holding that the Act, as properly interpreted by the First District, does not violate separation of powers, and rejecting other constitutional challenges to the Act. See State v. Cotton, Nos. SC94996 & SC95281, — So.2d-, 2000 WL 766521 (Fla. June 15, 2000). Accordingly, for the reasons expressed in Cotton, we quash the Fourth District’s decision in this case with directions to remand the cause to the trial court for proceedings consistent with this opinion.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and LEWIS, JJ., concur.
QUINCE, J., dissents with an opinion.